DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12-15, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the catheter assembly” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “the catheter adapter”.
Claim 12 recites the limitation “the catheter assembly” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “the catheter adapter”.
Claim 13 recites the limitation “the catheter assembly” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “the catheter adapter”.
Claim 15 recites the limitation “the catheter assembly” in line 2 and “the inner surface of the needle cover comprises a plurality of ribs and contacts the other bump” in lines 2-3. There is insufficient antecedent basis for the limitation “the catheter assembly” in the claim. Additionally, the plurality of ribs is already introduced in claim 12 and since claim 15 depends from claim 12, it is unclear if there is a second plurality of ribs or if they are the same plurality of ribs previously recited. For the sake of examination, the limitations will be interpreted as reciting “the catheter adapter” and “the inner surface of the needle cover contacts the other bump”.
Claim 18 recites the limitation “the catheter assembly” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “the catheter adapter”.
Claim 20 recites the limitation “the catheter assembly” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “the catheter adapter”.
Claim 14 is rejected as depending from rejected claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holman (US 6273404).
Regarding claim 1, Holman discloses a catheter system (10, Fig 1), comprising: a catheter adapter (16 and 20 Fig 1) comprising: a body (16, Fig 1); a nose (20, Fig 1) extending distally from the body, wherein the nose is generally cylindrical (See Fig 1); a strain relief rib (See annotated Fig 1) disposed on the nose, wherein the strain relief rib is constructed of a flexible material; and a bump (See annotated Fig 1) disposed on the strain relief rib; and a catheter (12, Fig 1) secured within the catheter adapter and extending distally beyond the nose (See Fig 2; Col 3, lines 22-25).

    PNG
    media_image1.png
    238
    734
    media_image1.png
    Greyscale

Regarding claim 2, Holman discloses the catheter adapter further comprises another bump (See annotated Fig 1 above) disposed on the strain relief rib.
Regarding claim 3, Holman discloses the strain relief rib, the bump, and the other bump are monolithically formed as a single unit (See Fig 2; Col 3, lines 16-22).
Regarding claim 4, Holman discloses the bump is aligned with the other bump (See annotated Fig 1 above).
Regarding claim 5, Holman discloses the bump is distal to the other bump (See annotated Fig 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-11, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz (US 2018/0318557) in view of McGlinch (US 2003/0125713).
Regarding claim 1, Burkholz teaches a catheter system (device of Fig 12G), comprising: a catheter adapter (18, Fig 12G) comprising: a body (See annotated Fig 12G); a nose (See annotated Fig 12G) extending distally from the body, wherein the nose is generally cylindrical (See Fig 12G); a strain relief rib (81, Fig 12G) disposed on the nose, wherein the strain relief rib is constructed of a flexible material (Para 0152; strain relief 81 is made of the second material which can be an elastomer and be less stiff than the first material); and a catheter (20, Fig 1A) secured within the catheter adapter and extending distally beyond the nose (See Fig 1C).
Burkholz is silent regarding a bump disposed on the strain relief rib.
McGlinch teaches a catheter system (devise of Fig 14) comprising a catheter adapter comprising a body (732, Fig 14), a nose (750, Fig 14), a strain relief portion (734, Fig 14) disposed on the nose (See Fig 14), and a bump (740, Fig 14) disposed on the strain relief to engage with a carrier tube (10, Fig 14); and a catheter secured within the catheter adapter and extending distally beyond the nose (See Fig 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strain relief rib and nose disclosed by Burkholz to include bumps and modify the catheter system to comprise a carrier tube as taught by McGlinch in order to provide a way to package and handle the device while reducing the tendency of the carrier tube to fall off (Para 0003).


    PNG
    media_image2.png
    345
    471
    media_image2.png
    Greyscale

Regarding claim 6, the modified invention of Burkholz and McGlinch discloses the distal end of the bump (740, Fig 14 -McGlinch) comprises a first side (see annotated Fig 14 of McGlinch below) and a second side (see annotated Fig 14 of McGlinch below) proximate the strain relief rib, wherein the first side and the second side are angled toward each other (the two sides meet at an edge and are thus angled towards each other).

    PNG
    media_image3.png
    392
    284
    media_image3.png
    Greyscale

Regarding claim 7, the modified invention of Burkholz and McGlinch discloses a height of a distal end of the bump (740, Fig 14 -McGlinch) decreases in a distal direction (Para 0065 -McGlinch).
Regarding claim 8, the modified invention of Burkholz and McGlinch discloses the strain relief rib (81, Fig 12G -Burkholz) and the bump (740, Fig 14 -McGlinch) are disposed on a bottom of the catheter adapter and aligned with a longitudinal axis of the catheter adapter (Para 0068 -McGlinch; the bumps are placed 60 degrees apart around the circumference and thus there are at least three bumps on the bottom half of the catheter system and they are all aligned with a longitudinal axis).
Regarding claim 9, the modified invention of Burkholz and McGlinch discloses the bump (740, Fig 14 -McGlinch) is constructed of the flexible material (Para 0152 -Burkholz and Para 0067 -McGlinch; the bump is integral with the strain relief rib and the strain relief rib is made of a flexible material).
Regarding claim 10, the modified invention of Burkholz and McGlinch discloses the catheter adapter (18, Fig 12G -Burkholz as modified by McGlinch to include the bumps) further comprises another bump (another one of bumps 740 on the bottom half of the catheter system, Fig 14 -McGlinch) disposed on the strain relief rib and aligned with the bump (the bumps are radially aligned), wherein the other bump is constructed of the flexible material (Para 0152 -Burkholz and Para 0067 -McGlinch; the bump is integral with the strain relief rib and the strain relief rib is made of a flexible material).
Regarding claim 11, the modified invention of Burkholz and McGlinch discloses a needle assembly (12 and 16, Fig 1A -Burkholz), comprising a needle hub (12, Fig 1A -Burkholz) and an introducer needle (16, Fig 1A -Burkholz) secured within the needle hub and extending through the catheter, wherein the needle hub is coupled to the catheter adapter (See Fig 1C).
Regarding claim 16, the modified invention of Burkholz and McGlinch discloses the flexible material comprises an elastomer (Para 0152 -Burkholz).
Regarding claim 17, the modified invention of Burkholz and McGlinch discloses the nose is constructed of a rigid or semi-rigid material (Para 0149 and Para 0152 -Burkholz; the nose is made of a first material that is more rigid or stiff than the second material that forms the strain relief rib).
Regarding claim 18, the modified invention of Burkholz and McGlinch discloses the strain relief rib (81, Fig 12G -Burkholz) is generally aligned with a longitudinal axis of the catheter adapter (See Fig 12G -Burkholz).
Regarding claim 19, the modified invention of Burkholz and McGlinch discloses a distal end of the nose is coupled to a strain relief element (See annotated Fig 12G below) at least partially surrounding the catheter and constructed of the flexible material (Para 0152 -Burkholz; the strain relief element is made of the same second material as the strain relief rib as depicted in Fig 12G).

    PNG
    media_image4.png
    345
    494
    media_image4.png
    Greyscale

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz (US 2018/0318557) in view of McGlinch (US 2003/0125713) and further in view of Vanderbeck (US 3390759).
Regarding claim 12, the modified invention of Burkholz and McGlinch discloses a needle cover (10, Fig 14 -McGlinch) removably coupled to the catheter adapter (Para 0042, lines 1-2), however, is silent regarding an inner surface of the needle cover comprises a plurality of ribs and contacts the bump.
Vanderbeck teaches a needle cover (12, Fig 1) removably coupled to an assembly (10, Fig 1), wherein an inner surface of the needle cover comprises a plurality of ribs (34, Fig 3) and contacts the bump (22, Fig 2) (Col 4, lines 27-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle cover disclosed by Burkholz and McGlinch to include a plurality of ribs in order to provide interference and limit rotational movement (Col 4, lines 27-34).
Regarding claim 13, the modified invention of Burkholz, McGlinch, and Vanderbeck discloses the needle cover (10, Fig 14 -McGlinch as modified by Vanderbeck) is removably coupled to the catheter adapter via a friction fit (Col 4, lines 27-34 -Vanderbeck and Para 0050 -McGlinch).
Regarding claim 14, the modified invention of Burkholz, McGlinch, and Vanderbeck discloses the needle cover is tubular (See Fig 14 -McGlinch and See Fig 3 -Vanderbeck).
Regarding claim 15, the modified invention of Burkholz, McGlinch, and Vanderbeck discloses the catheter adapter (18, Fig 12G -Burkholz as modified by McGlinch to include the bumps) further comprises another bump disposed on the strain relief rib (another one of bumps 740 on the bottom half of the catheter system, Fig 14 -McGlinch) and aligned with the bump (the bumps are radially aligned), wherein the inner surface of the needle cover contacts the other bump (Col 4, lines 27-34 -Vanderbeck; all of the bumps (or ribs 20-26) contact the ribs 34 for an interference fit).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burkholz (US 2018/0318557) in view of Pouget (US 2021/0379294).
Regarding claim 20, A catheter system (device of Fig 12G), comprising: a catheter adapter (18, Fig 12G) comprising a body (See annotated Fig 12G) and a nose (See annotated Fig 12G) extending distally from the body, wherein the nose is generally cylindrical (See Fig 12G); a catheter (20, Fig 1A) secured within the catheter adapter and extending distally beyond the nose (See Fig 1C).
Burkholz is silent regarding a needle cover removably coupled to the catheter assembly, wherein an inner surface of the needle cover comprises a plurality of ribs.
Pouget teaches a needle cover (20, Fig 3) removably coupled to an assembly (10, Fig 3), wherein an inner surface of the needle cover comprises a plurality of ribs (205) (Para 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify catheter system to comprise a needle cover as taught by Pouget in order to provide a needle cover that can prevent injury prior to use while also reducing pull out force of the needle cover (Para 0004 and Para 0066).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /REBECCA E EISENBERG/Primary Examiner, Art Unit 3783